Citation Nr: 0628566	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a compensable rating for scar, residuals of 
splinter puncture wound, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to September 1978.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which continued a 0 percent evaluation for scar 
residuals of a splinter puncture wound to the left thigh.  

In February 1979 the veteran was granted service connection 
for "scar, left thigh, residuals splinter puncture wound."  
The disorder was rated under Diagnostic Code 7899 with a 0 
percent evaluation effective September 16, 1978.  In January 
1981 he filed a claim for a compensable evaluation, which was 
denied and ultimately appealed.  

In December 1984 the veteran appeared and testified at an RO 
hearing in Atlanta, Georgia.  The transcript of that hearing 
is of record.  

In September 1985 the Board issued a decision denying the 
veteran's claim for an increased (compensable) evaluation for 
residuals of a puncture wound of the left thigh.  The 
Diagnostic Code referenced in that decision was 7805.  

In March 1988 the veteran filed another claim for a 
compensable evaluation, which was denied and appealed.  In 
June 1990 he testified at another RO hearing.  A transcript 
of that hearing is also of record.  

In July 1992 a three member Board panel issued a decision 
granting a 10 percent rating for "residuals of a splinter 
puncture wound to the left thigh."  The Board found that 
Diagnostic Code 7805 applied, and that Diagnostic Code 5257 
reflected the functional limitation imposed.  

Pursuant to the Board's order the RO issued a rating decision 
dated in August 1992, which assigned the veteran a 10 percent 
rating for "scar, residuals splinter puncture wound left 
thigh," effective March 9, 1988, under Diagnostic Code 7899-
5257.  Since that time the RO has rated the veteran's 
disability using Diagnostic Code 7899-5257.

The Board notes that in a rating decision dated in April 2005 
the RO denied a claim for service connection for left knee 
instability, Diagnostic Code 5299-5257.  However, as stated 
above, the veteran is already rated for left knee instability 
under Diagnostic Code 5257 per the July 1992 Board decision.  
This matter is accordingly referred back to the RO for 
appropriate action.


REMAND

In March 2002 the veteran filed a claim for an increased 
rating for a "service-connected left knee injury" evaluated 
at "20 percent;" this despite the fact that he was only 
rated at 10 percent.  In any event, the RO accepted the 
veteran's request as a claim for an increased rating for his 
service-connected scar splinter puncture wound residuals of 
the left thigh evaluated at 10 percent.  In a rating decision 
dated in September 2002 the RO advised the veteran of its 
intent to decrease the veteran's evaluation of "scar, 
residual splinter, puncture wound, left thigh" from 10 
percent to 0 percent.  A "duty to assist" letter dated in 
September 2002 was also dispatched.  The veteran did not 
respond.  In a rating decision dated in December 2002 the 
evaluation for scar splinter puncture wound residuals of the 
left thigh was consequently reduced from 10 percent to 0 
percent effective March 1, 2003.  The veteran did not appeal.

In September 2003 the veteran filed a claim for an increased 
rating for his service-connected left lower extremity 
disability.  In September of 2004 he was sent for a 
compensation and pension (C&P) dermatology examination for 
evaluation of his left thigh scar.  The veteran's claim was 
thereafter denied in a rating decision dated in March 2004.  
In that decision the RO advised the veteran that "a 
noncompensable evaluation is assigned unless there is 
recurrent subluxation or lateral instability of the knee 
which is slight."  In October 2004 the veteran filed a 
substantive appeal (Form 9) in which he stated "there is 
subluxation of the lateral instability of the left knee."  

Inasmuch as the veteran has asserted that he suffers from 
recurrent subluxation or lateral instability of the knee and 
his service-connected left lower extremity disability is, 
indeed, rated under Diagnostic Code 5257, and in view of the 
lack of recent medical evidence regarding any functional 
limitations of the left knee, the matter must be remanded for 
a C&P examination by an appropriate specialist.  38 C.F.R. 
§ 3.159(c)(4).  Since this case is being returned, the RO 
should also take the opportunity to obtain any recent 
treatment records.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his left thigh/knee 
disorder.  Even if no additional sources 
of treatment records are identified, all 
relevant records compiled since January 
2005 by the VA medical center patronized 
by the veteran should be obtained.  

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist to determine if he has any 
impairment of the left knee, including any 
subluxation or instability, which can be 
attributed to the residuals of the 
splinter puncture wound of the left thigh.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
A complete rationale for any opinion 
offered should be set forth in the report 
provided, together with citation to 
appropriate supporting records.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


